Exhibit 10.1 SENIOR TERM LOAN AGREEMENT between PARK STERLING CORPORATION, as Borrower, and CAPITAL BANK CORPORATION, as Lender Dated as of December 18, 2015 Table of Contents Page ARTICLE I TERM LOAN AMOUNT AND TERMS 1 Section 1.1 Term Loan 1 Section 1.2 Closing 1 Section 1.3 Maturity Date 1 Section 1.4 Interest Rate and Interest Payment Dates 1 Section 1.5 Prepayment 2 Section 1.6 Unsecured Term Loan; Ranking 2 ARTICLE II COVENANTS OF THE BORROWER 2 Section 2.1 Issuance of Capital Stock 2 Section 2.2 Mergers, Consolidations, Sales of Assets, Etc 3 Section 2.3 Applicable Exceptions 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4 Section 3.1 Existence and Power 4 Section 3.2 Capitalization 4 Section 3.3 Financial Statements 4 Section 3.4 Tax Matters 4 Section 3.5 Ownership of Property 5 Section 3.6 Authorization 5 Section 3.7 Issuance of Term Note 5 Section 3.8 Governmental Authorization 5 Section 3.9 Non-Contravention 6 Section 3.10 No Brokers 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE LENDER 6 Section 4.1 Existence and Power 6 Section 4.2 Authorization 6 Section 4.3 Governmental Authorization 6 Section 4.4 Non-Contravention 7 Section 4.5 No Brokers 7 i Page Section 4.6 Future or Contemporaneous Transactions Acknowledgement 7 ARTICLE V CONDITIONS TO CLOSING 7 Section 5.1 Conditions to the Obligations of the Borrower 7 Section 5.2 Conditions to the Obligations of the Lender 7 ARTICLE VI DEFAULT AND REMEDIES 8 Section 6.1 Events of Default 8 Section 6.2 Acceleration of Maturity 9 ARTICLE VII MISCELLANEOUS 9 Section 7.1 Notices 9 Section 7.2 Further Assurances 10 Section 7.3 Amendments and Waivers 10 Section 7.4 Fees and Expenses 10 Section 7.5 Successors and Assigns 10 Section 7.6 Governing Law 10 Section 7.7 Jurisdiction 11 Section 7.8 Waiver Of Jury Trial 11 Section 7.9 Entire Loan Agreement 11 Section 7.10 Effect of Headings and Table of Contents 11 Section 7.11 Severability 11 Section 7.12 Counterparts; Third Party Beneficiaries 11 - ii - SENIOR TERM LOAN AGREEMENT This SENIOR TERM LOAN AGREEMENT, dated as of December 18, 2015 (this “ Loan Agreement ”), is entered into between Park Sterling Corporation, a North Carolina corporation, as the borrower (the “ Borrower ”), and Capital Bank Corporation, a North Carolina state-chartered bank, as the lender (the “ Lender ”). RECITALS WHEREAS, the Lender wishes to lend to the Borrower, and the Borrower wishes to borrow from the Lender, an aggregate principal amount equal to $30 million pursuant to the terms and conditions of this Loan Agreement and the promissory note of the Borrower payable to the order of the Lender evidencing the aggregate indebtedness of the Borrower to the Lender resulting from the Term Loan (as defined below) made by the Lender substantially in the form attached hereto as Annex A (the “ Term Note ”). NOW, THEREFORE, in consideration of the mutual covenants, conditions and agreements herein contained and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I Term Loan Amount and Terms Section 1.1 Term Loan . The Lender agrees to provide a term loan to the Borrower in the aggregate principal amount of Thirty Million and No/100ths Dollars ($30,000,000.00) (the “ Term Loan ”). The Term Loan is evidenced by the Term Note, in the original principal amount, and payable to the Lender and dated as of even date herewith made by Borrower in favor of the Lender. Amounts prepaid or repaid in respect to the Term Loan may not be reborrowed. Section 1.2 Closing . On the date hereof the Borrower will deliver (i) this Loan Agreement executed by the Borrower, and (ii) the Term Note to the Lender (collectively, the “ Loan Documents ”), against payment by or on behalf of the Lender of the Term Loan amount (as set forth above in Section 1.1 ) in immediately available funds to the account designated in writing by the Borrower (the “ Closing ”). Section 1.3 Maturity Date . The Term Note shall mature and shall be repaid in full, together with any accrued and unpaid interest, on December 18, 2022. Section 1.4 Interest Rate and Interest Payment Dates . The interest rate is a rate per year equal to 4.75%, payable semi-annually in arrears on June 18 and December 18. The Borrower will pay interest and principal on this facility in accordance with the terms of the Term Note. Section 1.5 Prepayment . At any time, upon three (3) business days prior written notice to the Lender, the Borrower shall have the right to prepay the indebtedness evidenced hereby in whole or in part by paying the principal amount being prepaid (the “ Prepayment Amount ”) plus accrued interest, plus the Yield Maintenance Amount (as defined below), if any. For purposes of this Loan Agreement, “ Yield Maintenance Amount ” shall be equal to 100% of the present value (discounted based on the Current Interest Rate Swap Rate (as defined below)) of the difference between (i) the total amount of interest based on the Original Interest Rate Swap Rate (as defined below) which would have accrued on the Prepayment Amount had such event not occurred and (ii) the amount of interest based on the Current Interest Rate Swap Rate (as defined below) which would have accrued on the Prepayment Amount had such event not occurred. For purposes of this Loan Agreement, “ Original Interest Rate Swap Rate ” is the mid-market quotation for the maturity date of the Term Note quoted approximately at 5:00 p.m. (New York time) on the day prior to the Closing by Bloomberg L.P.’s SWPM or other commercial service acceptable to both parties. The Original Interest Swap Rate is attached hereto on Annex B . For purposes of this Loan Agreement, “ Current Interest Rate Swap Rate ” is the mid-market quotation for the same maturity date as the original maturity of the Term Note as quoted approximately at 5:00 p.m. (New York time) by Bloomberg, L.P.’s SWPM or other commercial service acceptable to both parties on the date of prepayment of the Prepayment Amount. Section 1.6 Unsecured Term Loan; Ranking . The Term Loan will be an unsecured, unsubordinated obligation and rank equally in right of payment to all of the Borrower’s existing and future unsecured indebtedness, liabilities and other obligations that are not subordinated in right of payment to the Term Loan, and will be effectively subordinated to any of the Borrower’s existing and future secured indebtedness, to the extent of the value of the collateral securing such indebtedness. The Term Loan is made by the Borrower and is not an obligation of any of the Borrower’s subsidiaries, including the Bank (as defined below). ARTICLE II COVENANTS OF THE BORROWER The Borrower agrees that, until the Lender is repaid in full: Section 2.1 Issuance of Capital Stock . The Borrower will not, nor will it permit the Bank to, directly or indirectly, sell or otherwise dispose of any shares of, securities convertible into, or options, warrants or rights to subscribe for or purchase shares of, voting capital stock (“ Voting Stock ”) of the Bank, nor will the Borrower permit the Bank to issue any shares of, or securities convertible into, or options, warrants or rights to subscribe for or purchase shares of, Voting Stock of the Bank if, in each case, after giving effect to any such transaction and to the issuance of the maximum number of shares of Voting Stock of the Bank issuable upon the exercise of all such convertible securities, options, warrants or rights, the Borrower would cease to own, directly or indirectly, at least 80% of the issued and outstanding Voting Stock of the Bank. - 2 - Section 2.2 Mergers, Consolidations, Sales of Assets, Etc . (i)The Borrower shall not consolidate with or merge with or into, or convey, transfer or lease all or substantially all of its properties and assets to, any person (a “successor person”) unless: (A) the Borrower is the surviving corporation or the successor person (if other than the Borrower) is a corporation organized and validly existing under the laws of any U.S. domestic jurisdiction and expressly assumes the Borrower’s obligations on the Term Note and under this Loan Agreement; and (B) immediately after giving effect to the transaction, no Event of Default, shall have occurred and be continuing. Upon any consolidation or merger, or any sale, lease, conveyance or other disposition of all or substantially all of the assets of the Borrower in accordance with this Section 2.2 , the successor corporation formed by such consolidation or into or with which the Borrower is merged or to which such sale, lease, conveyance or other disposition is made shall succeed to, and be substituted for, and may exercise every right and power of, the Borrower under this Loan Agreement with the same effect as if such successor person has been named as the Borrower herein; provided, however, that the predecessor Borrower in the case of a sale, conveyance or other disposition (other than a lease) shall be released from all obligations and covenants under this Loan Agreement and the Term Note. (ii)The Borrower will not permit the Bank to (A) merge or consolidate with or into any corporation or other person, unless the Borrower is the surviving corporation or person, or unless, upon consummation of the merger or consolidation, the Borrower will own, directly or indirectly, at least 80% of the surviving corporation’s issued and outstanding Voting Stock; or (B) lease, sell, assign or transfer all or substantially all of its properties and assets to any person (other than the Borrower), unless, upon such sale, assignment or transfer, the Borrower will own, directly or indirectly, at least 80% of the issued and outstanding Voting Stock of that person. Section 2.3 Applicable Exceptions . Notwithstanding anything to the contrary in this Article II , any such sale, assignment or transfer of securities, any such merger or consolidation or any such lease, sale, assignment or transfer of properties and assets shall not be prohibited if: (i) required by law, (ii) such lease, sale, assignment or transfer of securities is made to any person for the purpose of the qualification of such person to serve as a director; (iii) such lease, sale, assignment or transfer of securities is made by the Borrower or the Bank acting in a fiduciary capacity for any person other than the Borrower or the Bank; (iv) made in connection with the consolidation of the Borrower with or the sale, lease or conveyance of all or substantially all of the assets of the Borrower to, or merger of the Borrower with or into any other person so long as the provisions of Section 2.2(i) above have been satisfied; (v) required by any law or any rule, regulation or order of any governmental agency or authority; or (vi) required as a condition imposed by any law or any rule, regulation or order of any governmental agency or authority to the acquisition by the Borrower, directly or indirectly, through purchase of stock or assets, merger, consolidation or otherwise, of any person; provided, that, in the case of (vi) only, after giving effect to such disposition and acquisition, (A) at least 80% of the issued and outstanding Voting Stock of such person will be owned, directly or indirectly, by the Borrower and (B) the consolidated assets of the Borrower will be at least equal to 70% of the consolidated assets of the Borrower prior thereto; and nothing in this Article II shall prohibit the Borrower or the Bank from the sale or transfer of assets pursuant to any securitization transaction or the pledge of any assets to secure borrowings incurred in the ordinary course of business, including, without limitation, deposit liabilities, mortgage escrow funds, reverse repurchase agreements, Federal Home Term Loan Bank advances, recourse obligations incurred in connection with the Bank’s lending activities and letters of credit. - 3 - ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Borrower represents and warrants to the Lender as of the date hereof that: Section 3.1 Existence and Power . The Borrower is duly organized and validly existing as a corporation in good standing under the laws of the State of North Carolina and has all power and authority to enter into and perform its obligations under this Loan Agreement. Section 3.2 Capitalization . The Borrower has (i)200,000,000 authorized shares of voting common stock, par value $0.01 per share, of which 44,858,708 shares are outstanding and (ii) 5,000,000 authorized shares of preferred stock, par value $0.01 per share, of which no shares are outstanding. All of the outstanding shares of capital stock of the Borrower have been duly and validly authorized and issued and are fully paid and non-assessable and were not issued in violation of any preemptive rights, resale rights, rights of first refusal or similar rights. Section 3.3 Financial Statements . The Borrower has previously made available to the Lender the following financial statements, which have been filed with the United States Securities and Exchange Commission (the “
